PER CURIAM.
The decree appealed from has been duly considered and the record examined in the light of briefs filed. We find no reversible error is made to appear.
Affirmed. See Carn v. Moore, 74 Fla. 77, 76 So. 337; Gilligan v. Special Road & *804Bridge District, 74 Fla. 320, 77 So. 84; State ex rel. Pooser v. Wester, 126 Fla. 49, 170 So. 736; Bay County v. State, 157 Fla. 47, 24 So.2d 714; Willets v. North Bay Village, Fla.1952, 60 So.2d 922.
TERRELL, C. J., HOBSON, THOR-NAL and O’CONNELL, JJ., and PEARSON, District Judge, concur.